DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 04/25/2022 have been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screen arrangement applying a retraction force in the retraction direction to the screen material to assist in retraction from claim 1 lines 5-6, and the actuating part being controlled by a user from claim 23 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “the linking member” on line 24. This should read “the link member”.
Claim 1 recites the limitation “the brake support member” on line 24. This should read “the brake member support”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, 12, 14, 16-20, 22-23, 25, 59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “the first linking portion” on line 20 and “the second linking portion” on line 21. It is unclear to the examiner whether these are intending on reciting new structure, or if they are meant to refer to the first and second linking regions introduced in lines 19-20. The examiner is interpreting them as referring to the first and second linking regions already introduced.
	Claim 1 recites the limitation “such that frictional forces” on line 22. It is not understood whether this is meant to introduce new “frictional forces” to the claim, or whether the applicant is referring to the “braking force” from line 8, as both the “frictional forces” and the “braking force” are between the friction surface and the bearing surface. The examiner is interpreting this as being the braking force already introduced.
	Claim 2 recites the limitation “additional contract pressure force applied to the brake member” on line 4. Isn’t this the “transmitting force from the brake support member to the brake member” from lines 24-25 of claim 1? Or is it a new force altogether? The examiner is interpreting it as being the same force. 
	Claim 1 line 19, as amended, introduces that the force increasing arrangement comprises a “link member” coupled to the brake member support and the break member. Claim 4 introduces that the force increasing arrangement comprises a “forcing part” that is connected to the brake member support and the brake member. In claims 8-10 it is claimed that the forcing part comprises a “brake member coupling”, which is seemingly equivalent to a link. Thus, this seems to have introduced two “link members” by claims 4, and 8-10, as both the “link member” and “brake member coupling” are seemingly the same in connection and function. It begins to be unclear now in claim 12 when “the brake member coupling comprises at least one link member”. It is not fully understood what is encompassed by the “forcing part”, “brake member coupling”, and now this “at least one link member”. It is also not understood from here on out how many “link members” or equivalents are required by the claims. This is especially true by claim 19 where it is claimed “the at least one link member is provided on each lateral side of the friction surface”. Is this introducing additional link members? The examiner is aware that there is only support for two link members connected to the same brake member, and notes that any additional link members would be considered new matter.
The dependent claims are rejected for depending from a rejected claim. The above are non-limiting examples, it is up to the applicant to find and correct all issues similar to those discussed above.
	Allowable Subject Matter
	The claims are not considered allowable because of the replete clarity issues.
Response to Arguments
Applicant’s arguments regarding the amended claims have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 UCS §112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634